DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

The claims 14-40 are presented for examination.

Information Disclosure Statement
Documents listed in the IDS submitted on 2/3/2022 were considered.

Claim Objections
Claims 15, 34 and 36 is/are objected to because of the following informalities: 
"acts as link in a mesh network" in line 3 of claim 15 should be "acts as a link in a mesh network";
“least the a wireless-enabled infrastructure device” in line 2 of claim 34 should be “least the wireless-enabled infrastructure device”; and 
“utilizing the reduced set of communication functions” in line 4 of claim 36 should be “utilizing a reduced set of communication functions”.
Appropriate correction is required.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	I.	Claims 14, 18, 20-22, 25, 32-33 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8 and 11 of U.S. Patent No. 8,296,453 in view of Gurevich (U.S. Publication No. 2005/0174962 A1).
The difference between claims 14, 18, 20-22, 25, 32-33 and 39 of the current application and claims 1-3, 6, 8 and 11 of Patent No. 8,296,453 is that the current application includes an IEEE-Std. 802.11 and allows the concurrent access of both data communications and occur utilizing a reduced set of communication functions. 
Patent No. 8,296,453 in view of Gurevich discloses these differences among other places in ¶ 65. There Gurevich teaches using a first mode that is peer Ad-hoc mode, which uses the IEEE-Std. 802.11.  Also ¶ 65 describes functional operations in a generic client 32 that enable a wireless communication device to utilize a single physical interface card 80, such as an 802.11 wireless transceiver, to simultaneously communicate with peers in ad-hoc, infrastructure, WDS, and any other networks, of which ad-hoc is a reduced set of communication functions.
It would be obvious to one or ordinary skill in the art at the time the invention was made to combine Patent No. 8,296,453 with Gurevich in order to setup direct transferring using an IEEE-std. 802.11 WiFi RF subsystem with the peer ad-hoc mode.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 14-18, 20-22, 31-36 and 38-39 is/are rejected under 35 U.S.C. 102(e) as being anticipated by Gurevich (U.S. Publication No. 2005/0174962 A1).
With respect to claim 14, Gurevich discloses an IEEE-Std. 802.11 compliant wireless mesh-enabled host device, comprising: digital processor apparatus (i.e., According to the 802.11 standard, a client that needs to send data to an access point in the infrastructure mode first goes through authentication and association. A client that needs to send data to another client in the ad-hoc mode may go through authentication, but authentication is not required. The 802.11 standard does not specify the precise mechanism for establishing WDS connections. Once the infrastructure, ad-hoc or WDS connections are established, data messages, such as 802.11 frames, may be sent, ¶ 3.  A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh), ¶ 32.  Thus, any of the client devices can act as mesh-enabled host devices). 
Gurevich also discloses a wireless interface in data communication with said digital processor apparatus and configured to enable: (i) establishment of a first radio frequency (RF) link to wirelessly connect said mesh-enabled host device to an infrastructure device capable of providing Internet connectivity (i.e., In a centralized configuration, a typical cellular architecture, an infrastructure wireless Local Area Network (LAN) [establishment of a first radio frequency (RF) link to wirelessly connect said mesh-enabled host device to an infrastructure device capable of providing Internet connectivity], or point-to-multipoint Local Multipoint Distribution Services (LMDS), or an 802.16 access network, one side of the link implements a base station controller 34 and the other a subscriber or a client 31. In an 802.11 ad-hoc configuration, or a point-to-point wireless bridge, or a push-to-talk LMR system, the link endpoints constitute peers at the physical and link layers, ¶ 31.  A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh), increased capacity, frequency reuse, and range extension as conditions allow without switching mode of operation or reconfiguration. This can be accomplished with a software or hardware implementation and is not limited to any particular radio technology or spectrum, ¶ 32). 
Gurevich further discloses (ii) establishment of a second radio frequency (RF) link to wirelessly connect said mesh-enabled host device to at least one wireless device (i.e., A Generic Client (GC) operates multiple virtual network interfaces that communicate simultaneously to different networks. Each virtual interface is capable of independent communication over an associated network through the same physical interface. In one implementation, the GC provides simultaneous communication with both infrastructure and ad-hoc networks in compliance with the IEEE 802.11 protocol. The GC provides these dual modes of operation by instantiating different infrastructure and ad-hoc virtual interfaces, ¶ 13.  There has to be a second RF link since the client is simultaneously communicating on multiple different networks.  This includes the possibility of a mesh device as disclosed in ¶s 32 and 56 among others). 
Gurevich also discloses computerized logic in data communication with said digital processor apparatus and configured to, when executed, enable said 802.11 compliant wireless mesh-enabled host device to communicate data both via said first RF link and said second RF link (i.e., In FIG. 6, the infrastructure STA interface 36 allows the GC 32 to appear as a standard infrastructure STA to "upstream" APs 20. Therefore, GC 32 does not impact the configuration or basic capabilities, and can work with, standard 802.11 APs 20. Similarly, the infrastructure AP interface 38 allows the GC 32 to appear as a standard infrastructure AP to "downstream" clients 18. Therefore, the GC 32 also does not impact the configuration or basic capabilities of conventional 802.11 clients or STAs 18. It should also be noted that the STA interface 36 and the AP interface 38 can operate simultaneously using the same hardware interface 34, ¶ 55). 
Gurevich further discloses said communication of data via said first and second RF links occurring utilizing a mode of operation by the mesh-enabled host device which concurrently allows both a) access to the infrastructure device by the 802.11 compliant wireless mesh-enabled host device using the first RF link, and b) data communication between the 802.11 compliant wireless mesh-enabled host device and the at least one wireless device via the second RF link (i.e., In FIG. 6, the infrastructure STA interface 36 allows the GC 32 to appear as a standard infrastructure STA to "upstream" APs 20. Therefore, GC 32 does not impact the configuration or basic capabilities, and can work with, standard 802.11 APs 20. Similarly, the infrastructure AP interface 38 allows the GC 32 to appear as a standard infrastructure AP to "downstream" clients 18. Therefore, the GC 32 also does not impact the configuration or basic capabilities of conventional 802.11 clients or STAs 18. It should also be noted that the STA interface 36 and the AP interface 38 can operate simultaneously using the same hardware interface 34, ¶ 55.  FIG. 11 shows the functional operations in a generic client 32 that enable a wireless communication device to utilize a single physical interface card 80, such as an 802.11 wireless transceiver, to simultaneously communicate with peers in ad-hoc, infrastructure, WDS, and any other networks, ¶ 65.  Also see figure 11). 

With respect to claim 15, Gurevich discloses wherein the mode of operation by the mesh-enabled host device comprises a mode wherein the mesh-enabled host device acts as link in a mesh network (i.e., FIG. 7 describes in more detail how a WDS link 52 is used as a meshing backbone. A layer 2 bridge network 42 is created on one or more GCs 32 that allow a client to use the WDS link 52 as defined in the 802.11 standard for communication between infrastructure APs (acting as a virtual AP) and coordinate with a layer 3 routing protocol for routing across the layer-2 bridge, ¶ 56.  Both the initial discovery and the on-going link maintenance (status) can be supported with no layer 3 overhead (additional messaging). As any of neighbor GC's 1, 2 or 3 come into range of GC 0 and move out of range, the link status information is immediately translated into instantiation and removal of corresponding virtual interfaces 54, ¶ 61). 

With respect to claim 16, Gurevich discloses arbitration logic which controls at least access to one or more first wireless channels used by both the mesh-enabled host device and the at least one wireless device for data communication via the second RF link (i.e., The Generic Client (GC) 32 simultaneously operates the multiple active logical interfaces 36-42 [arbitration logic which controls at least access to one or more first wireless channels used by both the mesh-enabled host device and the at least one wireless device for data communication via the second RF link] and in one example uses a 803.11 transceiver in radio 34 for communicating using the 802.11 protocol, ¶ 34). 

With respect to claim 17, Gurevich discloses wherein the arbitration logic is further configured to control at least access to one or more second wireless channels used by the wireless mesh-enabled host device for data communication via the first RF link, the first and second one or more channels at least partly overlapping with one another in frequency (i.e., A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh), increased capacity, frequency reuse, and range extension as conditions allow without switching mode of operation or reconfiguration. This can be accomplished with a software or hardware implementation and is not limited to any particular radio technology or spectrum, ¶ 32.  This suggests the one or more channel frequencies being used are or can be overlapping.  ¶ 66 further describes a single Network Interface Card (NIC) 80 has trouble communicating with distinct wireless networks, even if the networks operate on the same channel, ¶ 66). 

With respect to claim 18, Gurevich discloses wherein the infrastructure device capable of providing Internet connectivity comprises an 802.11-compliant AP (access point) (i.e., In FIG. 1, an access point 20 is connected to a wired LAN 21 that provides access to the DS 23, ¶ 5). 

With respect to claim 20, Gurevich discloses logic which causes utilization of a protocol using identifiers for both the wireless mesh-enabled host device and the at least one wireless device which are associated with a layer of a protocol stack below the network layer (i.e., The setting of the To DS and From DS bits also determine how addresses are used. The 802.11 frames sent between the client 18 and the AP 20 in the infrastructure mode use A3 (3 address) frames. The 802.11 frames sent between the client 18 and another client 18 in the ad-hoc mode are also A3 frames. The frames sent between one AP 20 and another AP 20 in the WDS are A4 (4 address) frames [logic which causes utilization of a protocol using identifiers for both the wireless mesh-enabled host device and the at least one wireless device], ¶ 7.  The protocol message formats (headers and addressing) are important to the operation of the system as a whole because they are used by Media Access Control (MAC) firmware and software for filtering received messages. With broadcast media, the MAC layer determines which messages are processed and which are discarded. Thus, the header settings have to be set correctly in order to implement a meshing system architecture with existing hardware and firmware, ¶ 10.  FIG. 10 is a diagram showing the different operational layers in the platform operating the GC, ¶ 24.  Also see figure 10 showing at least one wireless device which are associated with a layer of a protocol stack below the network layer.  ¶ 67 also describes a table 82 is used to keep track of the different wireless networks and to create a logical mapping between the wireless networks and the virtual interfaces 36, 38, and 40. The table 82 contains the peer's network address 83 (the layer 2, or MAC address), the wireless network type 85 and peer type 87 (infrastructure client, infrastructure server (AP), ad-hoc client), ¶ 67). 

With respect to claim 21, Gurevich discloses wherein said identifiers for both the wireless mesh-enabled host device and the at least one wireless device which are associated with a layer of a protocol stack below the network layer comprise MAC (media access control) identifiers associated with Layer 2 of the protocol stack (i.e., The protocol message formats (headers and addressing) are important to the operation of the system as a whole because they are used by Media Access Control (MAC) firmware and software for filtering received messages, ¶ 10.  FIG. 10 is a diagram showing the different operational layers in the platform operating the GC, ¶ 24.  Also see figure 10 showing at least one wireless device which are associated with a layer of a protocol stack below the network layer.  ¶ 67 also describes a table 82 is used to keep track of the different wireless networks and to create a logical mapping between the wireless networks and the virtual interfaces 36, 38, and 40. The table 82 contains the peer's network address 83 (the layer 2, or MAC address), the wireless network type 85 and peer type 87 (infrastructure client, infrastructure server (AP), ad-hoc client), ¶ 67). 

With respect to claim 22, Gurevich discloses wherein: the b) data communication between the 802.11 compliant wireless mesh-enabled host device and the at least one wireless device via the second RF link does not utilize an infrastructure wireless access point (i.e., In one implementation, the GC provides simultaneous communication with both infrastructure and ad-hoc networks in compliance with the IEEE 802.11 protocol. The GC provides these dual modes of operation by instantiating different infrastructure and ad-hoc virtual interfaces, ¶ 13.  The ad-hoc mode does not use an infrastructure wireless access point). 
Gurevich further discloses the at least one wireless device comprises a battery-powered low-cost peripheral device (i.e., FIG. 13 shows on example of mobile devices that may serve as a platform for the generic client 32. Typically for 802.11 applications, the GC 32 is operating in some sort of computing device 108, such as a PC, PDA, or laptop, ¶ 75). 
Gurevich also discloses the wireless mesh-enabled host device and the at least one wireless device cooperate to enable data communication between the at least one wireless device and at least the infrastructure device (i.e., In one implementation, the GC provides simultaneous communication with both infrastructure and ad-hoc networks in compliance with the IEEE 802.11 protocol. The GC provides these dual modes of operation by instantiating different infrastructure and ad-hoc virtual interfaces, ¶ 13). 
Gurevich further discloses the infrastructure device comprising an access point in data communication with a network routing function and an external data network (i.e., In one implementation, the GC provides simultaneous communication with both infrastructure and ad-hoc networks in compliance with the IEEE 802.11 protocol. The GC provides these dual modes of operation by instantiating different infrastructure and ad-hoc virtual interfaces, ¶ 13.  The infrastructure mode uses and access point to communicate via a router and the internet). 

With respect to claim 31, Gurevich discloses wherein the at least one wireless device comprises a mesh-enabled wireless device (i.e., A generic client 32 is incorporated into one or more subscribers 31 and supports multiple modes of simultaneous operation. This enables the subscriber nodes 31 to act in a more flexible and dynamic way. The subscriber nodes 31 can take advantage of new network topologies (such as mesh), ¶ 32.  The WDS link 52 is typically used as a layer 2 forwarding architecture between AP's. It can also be used as a backbone for an IP routable mesh, ¶ 57.  Thus, the mesh embodiment would require a mesh-enabled wireless device). 

With respect to claim 32, Gurevich discloses wherein the b) data communication between the 802.11 compliant wireless mesh-enabled host device and the at least one wireless device via the second RF link does not utilize an infrastructure wireless access point (i.e., A Station (STA) infrastructure virtual interface 36 is configured to operate like a STA (client) for communicating with an AP 20 in an 802.11 wireless infrastructure network 41. An Access Point (AP) infrastructure virtual interface 38 is configured to operate like an AP for communicating in an 802.11 infrastructure communication network 43 with clients or STAs 18A. A STA ad-hoc virtual interface 40 is configured to operate as a STA for communicating in an 802.11 ad-hoc communication network 45 directly with other clients or STAs 18B [wherein the b) data communication between the 802.11 compliant wireless mesh-enabled host device and the at least one wireless device via the second RF link does not utilize an infrastructure wireless access point], ¶ 35). 

With respect to claim 33, the limitations of claim 33 are similar to the limitations of claim 14 above.  The limitations of claim 33 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.
Gurevich further discloses communicating data both via said first RF link and said second RF link (i.e., In FIG. 6, the infrastructure STA interface 36 allows the GC 32 to appear as a standard infrastructure STA to "upstream" APs 20. Therefore, GC 32 does not impact the configuration or basic capabilities, and can work with, standard 802.11 APs 20. Similarly, the infrastructure AP interface 38 allows the GC 32 to appear as a standard infrastructure AP to "downstream" clients 18. Therefore, the GC 32 also does not impact the configuration or basic capabilities of conventional 802.11 clients or STAs 18. It should also be noted that the STA interface 36 and the AP interface 38 can operate simultaneously using the same hardware interface 34 [communicating data both via said first RF link and said second RF link], ¶ 55.  FIG. 11 shows the functional operations in a generic client 32 that enable a wireless communication device to utilize a single physical interface card 80, such as an 802.11 wireless transceiver, to simultaneously communicate with peers in ad-hoc, infrastructure, WDS, and any other networks [communicating data both via said first RF link and said second RF link], ¶ 65.  Also see figure 11). 
Gurevich also discloses said communication of data via said first RF link comprising mesh data communication, and said communication of data via said second RF link occurring utilizing a reduced set of communication functions relative to an IEEE-Std. 802.11 infrastructure mode of operation (i.e., FIG. 11 shows the functional operations in a generic client 32 that enable a wireless communication device to utilize a single physical interface card 80, such as an 802.11 wireless transceiver, to simultaneously communicate with peers in ad-hoc, infrastructure, WDS, and any other networks, ¶ 65.  The peer ad-hoc communications are a reduced set of communication functions since they do not rely on the standard complexities of the IEEE-Std. 802.11 infrastructure mode of operation). 

With respect to claim 34, Gurevich discloses forming a wireless mesh network comprising at least the a wireless-enabled infrastructure device, the IEEE-Std. 802.11 compliant wireless mesh-enabled host device, and the wireless-enabled device (i.e., see figure 1 showing all 3 device types).  
Gurevich further discloses wherein the IEEE-Std 802.11 compliant wireless mesh-enabled host device acts as a data communication link between wireless-enabled infrastructure device and the wireless-enabled device (i.e., FIGS. 7A and 7B show how the GC operates as a bridge between two APs, ¶ 21.  This enables the GC 32 to interoperate with an infrastructure AP 20, ad-hoc STA's 18B, and provide an AP service to infrastructure STA's 18A at the same time. The GC 32 can also support a virtual Wireless Distribution System (WDS) interface 42 that provides communication between virtual AP 38 and other APs 44, ¶ 36).

With respect to claim 35, Gurevich discloses wherein the wireless-enabled infrastructure device comprises an 802.11 access point (AP) function, and the communication of data via said first RF link comprises the IEEE-Std. 802.11 compliant wireless mesh-enabled host device using the AP function to gain access to a data network external to the wireless mesh network (i.e., FIGS. 7A and 7B show how the GC operates as a bridge between two APs, ¶ 21.  he infrastructure AP 20 may be connected to a wide variety of external networks 54 including wired or wireless networks, Wide Area Network (WANs), Local Area Networks (LANs), packet switched networks, circuit switched networks or any other type of wired or wireless communication system used for transporting information, ¶ 50.  Also see claim 19 discussing external network access). 

With respect to claim 36, Gurevich discloses wherein the communication of data via said second RF link comprises the IEEE-Std. 802.11 compliant wireless mesh-enabled host device, concurrently with using the AP function to gain access to the data network external to the wireless mesh network (i.e., The infrastructure AP 20 may be connected to a wide variety of external networks 54 including wired or wireless networks, Wide Area Network (WANs), Local Area Networks (LANs), packet switched networks, circuit switched networks or any other type of wired or wireless communication system used for transporting information, ¶ 50.  The method according to claim 10 including: instantiating a first wireless infrastructure Access Point (AP) virtual interface for communicating with an external client in an infrastructure mode [concurrently with using the AP function to gain access to the data network external to the wireless mesh network]; instantiating a second Wireless Distribution System (WDS) interface for communicating with an external AP; and receiving data from the external client with the first AP virtual interface, routing the data to the second WDS interface, and sending the data to the external AP through the WDS interface [wherein the communication of data via said second RF link comprises the IEEE-Std. 802.11 compliant wireless mesh-enabled host device, concurrently with using the AP function to gain access to the data network external to the wireless mesh network], claim 19). 
Gurevich also discloses utilizing the reduced set of communication functions to provide Layer 2-based identification of at least the IEEE-Std. 802.11 compliant wireless mesh-enabled host device and the wireless-enabled device (i.e., Referring to FIG. 2, a wireless communications system 30 may define specific functionality and roles above the physical transceiver level (also known as layer 1, or PHY). These roles define the behavior of the link layer protocol (layer 2, or MAC) [utilizing the reduced set of communication functions to provide Layer 2-based identification of at least the IEEE-Std. 802.11 compliant wireless mesh-enabled host device and the wireless-enabled device], ¶ 30). 

With respect to claim 38, the limitations of claim 38 are rejected in the analysis of claim 31 above, and the claim is rejected on that basis.

With respect to claim 39, limitations of claim 39 are similar to the limitations of claim 14 above.  Gurevich further discloses a mesh-enabled wireless system, comprising: a wireless infrastructure access point, the wireless infrastructure access point comprising a Wi-Fi-based wireless interface supporting wireless data communication with at least one wireless mesh-enabled host device (i.e., In FIG. 1, an access point 20 is connected to a wired LAN 21 that provides access to the DS 23, ¶ 5.  An Access Point (AP) infrastructure virtual interface 38 is configured to operate like an AP for communicating in an 802.11 infrastructure communication network 43 with clients or STAs 18A, ¶ 35). 
Gurevich also discloses a network connection enabling data communication with at least one external data network (i.e., The infrastructure AP 20 may be connected to a wide variety of external networks 54 including wired or wireless networks [a network connection enabling data communication with at least one external data network], Wide Area Network (WANs), Local Area Networks (LANs), packet switched networks, circuit switched networks or any other type of wired or wireless communication system used for transporting information, ¶ 50). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 23, 27-28 and 40 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gurevich (U.S. Publication No. 2005/0174962 A1) in view of Yoon (U.S. Publication No. 2006/0128349 A1).
With respect to claim 19, Gurevich discloses via the second RF link (i.e., A Generic Client (GC) operates multiple virtual network interfaces that communicate simultaneously to different networks. Each virtual interface is capable of independent communication over an associated network through the same physical interface. In one implementation, the GC provides simultaneous communication with both infrastructure and ad-hoc networks in compliance with the IEEE 802.11 protocol. The GC provides these dual modes of operation by instantiating different infrastructure and ad-hoc virtual interfaces, ¶ 13.  There has to be a second RF link since the client is simultaneously communicating on multiple different networks). 
Gurevich may not explicitly disclose arbitration logic which causes at least exit from a sleep state of the at least one wireless device during one or more periods between accesses to one or more first wireless channels used for data communication.
However, Yoon discloses arbitration logic which causes at least exit from a sleep state of the at least one wireless device during one or more periods between accesses to one or more first wireless channels used for data communication (i.e., A power save mechanism (PSM) for the IEEE 802.11 DCF is proposed to periodically listen and sleep to reduce energy consumption. The sleep schedules of all nodes in the network must be synchronized together. That is, they listen at the same time and go to sleep at the same time. However, the PSM in 802.11 is designed for a single-hop network. A sensor-MAC protocol is designed to operate in a multi-hop network and does not assume that all nodes are synchronized together. Again, sensor nodes broadcast periodically a synchronization packet to their immediate neighbors to coordinate their schedule, when to sleep and when to listen. Neighboring nodes still need to periodically update each other with their schedule to prevent long-time clock drift even in sleep mode. Channel access and node wakeup are integrated together in the sensor-MAC protocol, ¶ 4.  Power Aware Multi-Access Protocol with Signalling (PAMAS) has been proposed to reduce energy consumption using a second radio channel to detect activity on its neighbors and turning on its main radio in response to such activity. PAMAS does not attempt to reduce idle listening. Topology Management for Energy Efficient Sensor Networks (STEM) also use a dual frequency channel setup to wake up a neighbor and to transmit. The initiator wakes up its neighbors through the wakeup channel and waits for the acknowledgment (ACK) before turning on the data channel. A node must still wake up periodically from its sleep state to listen if any node wants to contact it. Adaptive Self-Configuring Sensor Networks Topologies (ASCENT) adaptively elect active nodes based on measured local connectivity and packet loss information. Active nodes stay awake all the time and perform multi-hop routing, while the rest of the nodes remain passive and periodically check to determine if they should become active, ¶ 5) in order to provide an energy efficient MAC protocol for a sensor network (¶ 9).
Therefore, based on Gurevich in view of Yoon, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Yoon to the system of Gurevich in order to provide an energy efficient MAC protocol for a sensor network.

With respect to claim 23, Gurevich discloses via the second RF link (i.e., A Generic Client (GC) operates multiple virtual network interfaces that communicate simultaneously to different networks. Each virtual interface is capable of independent communication over an associated network through the same physical interface. In one implementation, the GC provides simultaneous communication with both infrastructure and ad-hoc networks in compliance with the IEEE 802.11 protocol. The GC provides these dual modes of operation by instantiating different infrastructure and ad-hoc virtual interfaces, ¶ 13.  There has to be a second RF link since the client is simultaneously communicating on multiple different networks). 
Gurevich may not explicitly disclose arbitration logic which controls at least exit from a sleep state of the battery-powered low-cost peripheral device during one or more periods between accesses to one or more first wireless channels used for data communication.
However, Yoon discloses arbitration logic which controls at least exit from a sleep state of the battery-powered low-cost peripheral device during one or more periods between accesses to one or more first wireless channels used for data communication (i.e., A power save mechanism (PSM) for the IEEE 802.11 DCF is proposed to periodically listen and sleep to reduce energy consumption [arbitration logic which controls at least exit from a sleep state]. The sleep schedules of all nodes in the network must be synchronized together. That is, they listen at the same time and go to sleep at the same time. However, the PSM in 802.11 is designed for a single-hop network. …. Channel access and node wakeup are integrated together in the sensor-MAC protocol [during one or more periods between accesses to one or more first wireless channels used for data communication], ¶ 4.  Power Aware Multi-Access Protocol with Signalling (PAMAS) has been proposed to reduce energy consumption using a second radio channel to detect activity on its neighbors and turning on its main radio in response to such activity. PAMAS does not attempt to reduce idle listening. Topology Management for Energy Efficient Sensor Networks (STEM) also use a dual frequency channel setup to wake up a neighbor and to transmit. The initiator wakes up its neighbors through the wakeup channel and waits for the acknowledgment (ACK) before turning on the data channel. A node must still wake up periodically from its sleep state to listen if any node wants to contact it [arbitration logic which controls at least exit from a sleep state], ¶ 5.  If there is no data traffic to be sent and the activity timer is expired, the nodes will enter sleep mode to conserve battery power and start to monitor the wake-up channel, as shown in FIG. 3 [arbitration logic which controls at least exit from a sleep state of the battery-powered low-cost peripheral device], ¶ 38) in order to provide an energy efficient MAC protocol for a sensor network (¶ 9).
Therefore, based on Gurevich in view of Yoon, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Yoon to the system of Gurevich in order to provide an energy efficient MAC protocol for a sensor network.

With respect to claim 27, Gurevich may not explicitly disclose wherein the mesh-enabled host device comprises computerized logic configured to support 802.11 DCF (Distributed Coordination Function) functionality.
However, Yoon discloses wherein the mesh-enabled host device comprises computerized logic configured to support 802.11 DCF (Distributed Coordination Function) functionality (i.e., The DCF (distributed coordination function) of IEEE 802.11 is an example of contention-based CSMA/CA (carrier sense multiple access/collision avoidance), and is widely used in MANET because of its simplicity and robustness to the hidden terminal problem, ¶ 3.  Thus, DCF is well known and routinely used in the art) in order to provide an energy efficient MAC protocol for a sensor network (¶ 9).
Therefore, based on Gurevich in view of Yoon, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Yoon to the system of Gurevich in order to provide an energy efficient MAC protocol for a sensor network.

With respect to claim 28, Gurevich discloses for the second RF link (i.e., A Generic Client (GC) operates multiple virtual network interfaces that communicate simultaneously to different networks. Each virtual interface is capable of independent communication over an associated network through the same physical interface. In one implementation, the GC provides simultaneous communication with both infrastructure and ad-hoc networks in compliance with the IEEE 802.11 protocol. The GC provides these dual modes of operation by instantiating different infrastructure and ad-hoc virtual interfaces, ¶ 13.  There has to be a second RF link since the client is simultaneously communicating on multiple different networks). 
Gurevich may not explicitly disclose wherein the computerized logic configured to support 802.11 DCF (Distributed Coordination Function) functionality.
However, Yoon discloses wherein the computerized logic configured to support 802.11 DCF (Distributed Coordination Function) functionality (i.e., The DCF (distributed coordination function) of IEEE 802.11 is an example of contention-based CSMA/CA (carrier sense multiple access/collision avoidance), and is widely used in MANET because of its simplicity and robustness to the hidden terminal problem, ¶ 3.  Thus, DCF is well known and routinely used in the art) in order to provide an energy efficient MAC protocol for a sensor network (¶ 9).
Yoon also discloses further comprises computerized logic configured to support at least one Quality of Service (QoS) function (i.e., An important aspect of the CSMA technique is a random back off timer that a node uses if it detects a busy medium. If the channel is in use, the node must wait a random period of time before attempting to access the medium again [computerized logic configured to support at least one Quality of Service (QoS) function]. This ensures that multiple nodes wanting to send data do not transmit at the same time. The random delay causes nodes to wait different periods of time and avoids all of them sensing the medium at exactly the same time, finding the channel idle, transmitting, and colliding with each other. The back off timer significantly reduces the number of collisions and corresponding retransmissions, especially when the number of active users increases. The typical random back-off time in the current design is uniformly distributed among nodes, which contend for access to the channel [computerized logic configured to support at least one Quality of Service (QoS) function], ¶ 68) in order to provide an energy efficient MAC protocol for a sensor network (¶ 9).
Therefore, based on Gurevich in view of Yoon, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Yoon to the system of Gurevich in order to provide an energy efficient MAC protocol for a sensor network.

With respect to claim 40, Gurevich discloses the b) data communication between the wireless mesh-enabled host device and the at least one wireless device via the second RF link is configured to occur (i.e., In FIG. 6, the infrastructure STA interface 36 allows the GC 32 to appear as a standard infrastructure STA to "upstream" APs 20. Therefore, GC 32 does not impact the configuration or basic capabilities, and can work with, standard 802.11 APs 20. Similarly, the infrastructure AP interface 38 allows the GC 32 to appear as a standard infrastructure AP to "downstream" clients 18. Therefore, the GC 32 also does not impact the configuration or basic capabilities of conventional 802.11 clients or STAs 18. It should also be noted that the STA interface 36 and the AP interface 38 can operate simultaneously using the same hardware interface 34, ¶ 55). 
Gurevich may not explicitly disclose occur according to one or more timeslots reserved by the device.
However, Yoon discloses occur according to one or more timeslots reserved by the device (i.e., The use of security features and timeslots make UGS network communications highly dependent upon system clock accuracy. When two nodes are not synchronized in time, they will not normally be able to hear each other's transmissions. Time synchronization drives the selection of timeslots, frequencies, digital spreading codes and TRANSEC codes, ¶ 61) in order to provide an energy efficient MAC protocol for a sensor network (¶ 9).
Therefore, based on Gurevich in view of Yoon, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Yoon to the system of Gurevich in order to provide an energy efficient MAC protocol for a sensor network.

Claims 24-26 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gurevich (U.S. Publication No. 2005/0174962 A1) in view of Luebke et al. (U.S. Publication No. 2005/0197660 A1).
With respect to claim 24, Gurevich may not explicitly disclose wherein the at least one wireless device comprises a sensor device having no user interface.
However, Luebke discloses wherein the at least one wireless device comprises a sensor device having no user interface (i.e., The example base station 4 is headless and includes no user interface. Alternatively, the invention is applicable to servers, such as base stations, having a local or remote user interface. The sensors 8,10 preferably include no user interface, although some sensors may have a status indicator (e.g., an LED (not shown)). The user interface functions are provided by the fob 6 as will be discussed in greater detail, below. As shown with the device 12, the network 20 preferably employs an adhoc, multihop capability, in which the sensors 8,10, the device 12 and the fob 6 do not have to be within range of the base station 4, in order to communicate, ¶ 56) in order to provide a mesh-type, low rate--wireless personal area network (LR-WPAN) wireless communication networks are intended to be relatively low power (¶ 7).
Therefore, based on Gurevich in view of Luebke, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Luebke to the system of Gurevich in order to provide a mesh-type, low rate--wireless personal area network (LR-WPAN) wireless communication networks are intended to be relatively low power.

With respect to claim 25, Gurevich may not explicitly disclose wherein the sensor device having no user interface comprises a unique identifier, and the mesh-enabled host device is configured to authenticate the sensor device using at least the unique identifier.
However, Luebke discloses wherein the sensor device having no user interface comprises a unique identifier, and the mesh-enabled host device is configured to authenticate the sensor device using at least the unique identifier (i.e., These nodes 4,6,8,10,12 form a wireless network 20 in which the node ID for each of such nodes is unique and preferably is stored in a suitable non-volatile memory, such as EEPROM, on each such node, ¶ 53.  The EEPROM memory 40 is employed to store the unique ID of the base station 4 as well as other nonvolatile information such as, for example, the unique IDs of other nodes, which are part of the wireless network 20, and other configuration related information, ¶ 57) in order to provide a mesh-type, low rate--wireless personal area network (LR-WPAN) wireless communication networks are intended to be relatively low power (¶ 7).
Therefore, based on Gurevich in view of Luebke, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Luebke to the system of Gurevich in order to provide a mesh-type, low rate--wireless personal area network (LR-WPAN) wireless communication networks are intended to be relatively low power.

With respect to claim 26, Gurevich may not explicitly disclose wherein the sensor device having no user interface comprises a unique identifier, and the mesh-enabled host device is configured to facilitate authentication of the sensor device using at least the unique identifier and cryptographic key material, the authentication enabling the sensor device to transact data on an external network in data communication with the infrastructure device.
However, Luebke discloses wherein the sensor device having no user interface comprises a unique identifier, and the mesh-enabled host device is configured to facilitate authentication of the sensor device using at least the unique identifier and cryptographic key material, the authentication enabling the sensor device to transact data on an external network in data communication with the infrastructure device (i.e., The example base station 4 is headless and includes no user interface… The sensors 8,10 preferably include no user interface, although some sensors may have a status indicator (e.g., an LED (not shown)), ¶ 56.  The EEPROM memory 40 is employed to store the unique ID of the base station 4 as well as other nonvolatile information such as, for example, the unique IDs of other nodes, which are part of the wireless network 20, and other configuration related information, ¶ 57) in order to provide a mesh-type, low rate--wireless personal area network (LR-WPAN) wireless communication networks are intended to be relatively low power (¶ 7).
Therefore, based on Gurevich in view of Luebke, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Luebke to the system of Gurevich in order to provide a mesh-type, low rate--wireless personal area network (LR-WPAN) wireless communication networks are intended to be relatively low power.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich (U.S. Publication No. 2005/0174962 A1) in view of Luebke et al. (U.S. Publication No. 2005/0197660 A1), and further in view of Yoon (U.S. Publication No. 2006/0128349 A1).
With respect to claim 29, Gurevich discloses the second RF link (i.e., A Generic Client (GC) operates multiple virtual network interfaces that communicate simultaneously to different networks. Each virtual interface is capable of independent communication over an associated network through the same physical interface. In one implementation, the GC provides simultaneous communication with both infrastructure and ad-hoc networks in compliance with the IEEE 802.11 protocol. The GC provides these dual modes of operation by instantiating different infrastructure and ad-hoc virtual interfaces, ¶ 13.  There has to be a second RF link since the client is simultaneously communicating on multiple different networks). 
Gurevich and Luebke may not explicitly disclose wherein the at least one Quality of Service (QoS) function for the RF link comprises at least one of: (i) a DCF backoff mechanism modification function, (ii) an adaptive contention window size function, (iii) an interframe spacing modification function; or (iv) two or more data frame sizes.
However, Yoon discloses wherein the at least one Quality of Service (QoS) function for the RF link comprises at least one of: (i) a DCF backoff mechanism modification function, (ii) an adaptive contention window size function, (iii) an interframe spacing modification function; or (iv) two or more data frame sizes (i.e., An important aspect of the CSMA technique is a random back off timer that a node uses if it detects a busy medium [wherein the at least one Quality of Service (QoS) function for the RF link comprises at least one of: (i) a DCF backoff mechanism modification function], ¶ 68) in order to provide an energy efficient MAC protocol for a sensor network (¶ 9).
Therefore, based on Gurevich in view of Yoon, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Yoon to the system of Gurevich in order to provide an energy efficient MAC protocol for a sensor network.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich (U.S. Publication No. 2005/0174962 A1) in view of Jin et al. (U.S. Publication No. 2005/0141480 A1)
With respect to claim 30, Gurevich may not explicitly disclose computerized logic configured to support at least one Quality of Service (QoS) function for at least one of the first RF link or the second RF link, the at least one QoS function comprising specification of one or more data frame-specific parameters.
However, Jin discloses computerized logic configured to support at least one Quality of Service (QoS) function for at least one of the first RF link or the second RF link, the at least one QoS function comprising specification of one or more data frame-specific parameters (i.e., In other words, when a channel is in an idle state for a period of a DCF inter-frame space (DIFS) in a DCF period, the backoff is additionally effectuated for a random period for transmission of data. Here, the backoff is determined according to the number of slot times, and each station determines the number of slot times of a random backoff within a contention window (CW) period, before transmitting data. On the other hand, when the channel is still busy after the random backoff, the number of slot times is calculated again and a longer backoff time is effectuated, ¶ 13.  Thus, the transmission speed of the frames requiring the QoS is increase, ¶ 21.  These are both frame-specific parameters for configuring QoS) in order to provide a method of transmitting data between wireless and wired networks that use different communication protocols (¶ 25).
Therefore, based on Gurevich in view of Jin, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Jin to the system of Gurevich in order to provide a method of transmitting data between wireless and wired networks that use different communication protocols.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich (U.S. Publication No. 2005/0174962 A1) in view of Giaimo et al. (U.S. Publication No. 2004/0090924 A1)
With respect to claim 37, Gurevich discloses wherein the IEEE-Std. 802.11 compliant wireless mesh-enabled host device is configured to receive data from the wireless-enabled device which enables subsequent provision of cryptographic key material to the wireless-enabled device (i.e., In another embodiment, the GC 32 can also support other proprietary virtual network interfaces 47. A proprietary network 51 can communicate over the same physical interface 34 used for the 802.11 networks 41, 43 and 45. However, the proprietary network 51 may not follow, or only partially follow, the 802.11 protocol. For example, proprietary network 51 may include additional security or encryption operations that are not supported in 802.11 [wherein the IEEE-Std. 802.11 compliant wireless mesh-enabled host device is configured to receive data from the wireless-enabled device which enables subsequent provision of cryptographic key material to the wireless-enabled device]. The CG 32 can communicate with a client 49 over the proprietary network 51 using the same physical interface 34 used for the 802.11 infrastructure and ad-hoc networks 41, 43 and 45, ¶ 48). 
Gurevich may not explicitly disclose the cryptographic key material enabling the wireless-enabled device to subsequently access other portions of the wireless mesh network.
However, Giaimo discloses the cryptographic key material enabling the wireless-enabled device to subsequently access other portions of the wireless mesh network (i.e., Alternatively, assuming that the two clients are within range of each other to facilitate communication in the ad hoc mode, a step 80 indicates that the AP provides channel security parameters to the two clients and indicates whether the change to ad hoc mode will be viewed as permanent or transitory [enabling the wireless-enabled device to subsequently access other portions of the wireless mesh network], ¶ 56.  After step 168, a step 170 asks the user for the security key and then sets the variable "security key" in the current CST entry number to the value specified by the user [the cryptographic key material], ¶ 68) in order to provide a method for achieving a better use of available wireless communication bandwidth (¶ 15).
Therefore, based on Gurevich in view of Giaimo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Schlicht to the system of Giaimo in order to provide a method for achieving a better use of available wireless communication bandwidth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jaren M. Means
/J.M.M./
Patent Examiner 
Art Unit 2447
4/11/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447